568 F.2d 1232
John Q. ADAMS et al., Individually and as representatives ofand on behalf of all other persons similarlysituated hereinafter referred to as"class members", Plaintiffs-Appellants,v.Lamar R. SMITH, in his official capacity as Tax Commissionerof Douglas County, Georgia, et al., Defendants-Appellees.
No. 76-3052.
United States Court of Appeals,Fifth Circuit.
March 2, 1978.

G. Michael Hartley, Douglasville, Ga., for plaintiffs-appellants.
Wm. C. Tinsley, II, Douglasville, Ga., for Douglas Co.
Arthur K. Bolton, Atty. Gen., R. Douglas Lackey, H. Perry Michael, Asst. Attys. Gen., Robert S. Stubbs, II, Chief Deputy Atty. Gen., Richard L. Chambers, Deputy Atty. Gen., Gerald W. Bowling, Asst. Atty. Gen., Atlanta, Ga., for defendants-appellees.
Before GOLDBERG, GODBOLD, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellants contend that Georgia law does not provide a "plain, speedy, and efficient" remedy in state court pursuant to 28 U.S.C. § 1341 for challenging their property tax assessments, and that the district court therefore should not have dismissed their suit for lack of subject matter jurisdiction.  We disagree and affirm the district court's dismissal of this suit on the basis of Judge Hill's well-reasoned opinion reported at 415 F. Supp. 787 (D.C.Ga.1976).


2
AFFIRMED.